Citation Nr: 0620103	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  05-28 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran has unverified active service from July 1936 to 
November 1938 and verified active service from December 1943 
to February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board advanced this case on the docket in light of the 
veteran's age.  See 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1.  It is just as likely as not the veteran has PTSD from 
stressors he experienced in combat during World War II.

2.  The medical evidence of record does not show a current 
right shoulder disability.

3.  The medical evidence of record also does not show a 
current bilateral hip disorder.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  A bilateral hip disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  In this 
case, the veteran was provided notice of the VCAA in January 
2004, so prior to the initial adjudication of his claims in 
the March 2004 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the letter stated:  
"[s]end us any medical reports you have."  This satisfies 
the fourth "element".

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for these 
conditions.  Despite the inadequate notice provided him on 
these elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because the PTSD claim is being granted, so the RO 
will be responsible for addressing any additional VCAA notice 
that may become necessary when implementing this award 
concerning the downstream disability rating and effective 
date elements.  Moreover, because the Board will conclude 
below that the preponderance of the evidence is against the 
remaining claims, the downstream issues relating to 
disability ratings and effective dates are rendered moot.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
veteran's service medical records (SMRs), private physician 
statements, lay statements and a report of VA psychiatric 
examination.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.

The Board realizes the veteran has not been afforded a VA 
examination in conjunction with his service connection claims 
for right shoulder and bilateral hip disabilities.  The VCAA 
and implementing regulations require VA to provide a veteran 
with an examination or to obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (a) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury or 
disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion regarding these claims is not warranted. As discussed 
in more detail below, the SMRs do not contain any reference 
to right shoulder and bilateral hip disease or injury.  In 
addition, there is no competent medical evidence of any 
current right shoulder or bilateral hip disabilities.  
Although the veteran may think that he has shoulder and 
bilateral hip disabilities that were incurred in service, he 
is not competent to diagnose such or to provide an opinion as 
to the etiology of the claimed disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

In the absence of competent medical evidence of current 
shoulder and bilateral hip disabilities, physical examination 
of the veteran is not required.  And in the absence of 
evidence of shoulder and bilateral hip disease or injury in 
service, as well as a lack of evidence of current disability, 
referral for a medical nexus opinion is not required.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Court has held on a 
number of occasions that a medical opinion premised on an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of shoulder and bilateral hip disease or injury in 
service, and no evidence of current disabilities involving 
the shoulder and hips either.  The veteran has been provided 
the opportunity to present evidence pertaining to in-service 
incurrence and current disability, and he has not done so.  
All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005).

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Service connection - PTSD

In order for service connection to be awarded for PTSD, in 
particular, there are three requirements:  (1) a current 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) medical evidence of a nexus 
between current symptomatology and the claimed stressor in 
service; and (3) credible supporting evidence that the 
claimed stressor in service actually occurred.  38 C.F.R. § 
3.304(f) (2005); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during service 
- which, as mentioned, is an essential element in 
solidifying a claim for service connection for PTSD.  6 Vet. 
App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" 
is made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 


military occupational specialty (MOS) to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Analysis

Service connection for PTSD

Concerning this claim, there is of record a medical diagnosis 
of PTSD.  See the report of the February 2004 VA psychiatric 
examination.  This diagnosis also has been etiologically 
linked to the veteran's military service.  Accordingly, 
elements (1) and (2) have been satisfied.

With respect to element (3), proof of the occurrence of the 
claimed stressors, the service records do not establish that 
the veteran engaged in combat, nor was he awarded a combat 
citation.  His Enlisted Record and Report of Separation 
shows that he had over 11 months of foreign service during 
World War II, from March 1945 to January 1946.  He served as 
a squad leader with the 3rd Infantry Regiment, Company G, 2nd 
Battalion.  Based on statements in the record, one of the 
main stressors he claims is witnessing the death of his 
buddy, "Funkhouser," when a bomb exploded next to him.

In November 2004, the National Personnel Records Center 
(NPRC) notified VA that the veteran's service personnel 
records were presumed to be destroyed in a fire at that 
facility in 1973.  The NPRC advised that searches were 
conducted of the morning reports of Company G, 3rd Infantry 
Regiment for April through December 1945 with no mention of 
the veteran, however, a soldier named "Funkhouser" was 
mentioned on a morning report dated April 4, 1945.  It was 
noted that the morning reports were incomplete for this 
period.  A copy of the morning report was provided, but since 
the record is mostly illegible it is in unclear whether the 
entry was intended to document "Funkhouser" being killed in 
action.  Also provided was a copy of the veteran's separation 
qualification record showing that his duties as a squad 
leader included setting up, aiming and firing a 60 mm mortar 
to place explosive shells on enemy positions.  He was also 
responsible for control and coordination of a five-man crew 
and the tactical employment of the mortar.

All things considered, and resolving all reasonable doubt in 
his favor, especially in light of his missing service 
records, there is sufficient evidence in the file confirming 
the veteran's claimed stressor.  See 38 C.F.R. § 3.102; see, 
too, Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  Clearly, he was 
part of Company G, 3rd Infantry Regiment on April 4, 1945, 
the day a soldier named "Funkhouser" was referenced in a 
morning report.  And although it is unclear whether this 
entry reflects this soldier was killed in action, as alleged, 
the veteran's statements concerning this possibility are 
nonetheless credible, particularly keeping in mind his duties 
as a squad leader.  That is, given that his unit was 
responsible for firing 60-mm mortars at the enemy, it equally 
stands to reason that his unit, in turn, was also subjected 
to incoming mortar rounds perhaps resulting in some 
unfortunate fatalities.



The Court has held that a veteran need not corroborate a 
stressor of enemy rocket attacks on an air base where his 
unit was stationed with evidence of his physical proximity 
to, or firsthand experience with, the attacks, but rather 
that his presence with the unit at the time the attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997), wherein the Court held that a veteran need not 
corroborate every detail of his account of his personal 
participation in an attack.  So it is just as likely as not 
the alleged attacks occurred and killed "Funkhouser," 
traumatizing the veteran and eventually precipitating the 
diagnosis of PTSD.  Element (3) of 38 C.F.R. § 3.304(f), and 
therefore all elements, have been met to grant service 
connection for PTSD.

Entitlement to service connection for a shoulder disability

Entitlement to service connection for a bilateral hip 
disability

With respect to Hickson element (1), current disability, the 
medical evidence of record is completely devoid of any 
medical finding or diagnoses pertaining to shoulder and 
bilateral hip disabilities.  Despite a VCAA request from the 
RO (AMC), the veteran has not submitted any evidence showing 
a diagnosis and/or treatment of shoulder and bilateral hip 
disorders.  In fact, the only post-service medical evidence 
of record is a July 2003 statement from a private physician 
indicating the veteran is disabled due to Alzheimer's disease 
and a February 2004 VA psychiatric examination report - 
concerning his claim for PTSD.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may experience shoulder and bilateral 
hip pain.  However, this in and of itself does not constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(symptoms such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).



In the absence of a confirmed diagnosis of shoulder and 
bilateral hip disabilities, meaning medical evidence showing 
the veteran has the conditions alleged, service connection is 
not warranted.  The case law is well settled on this point.  
In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of the claimed disabilities, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.

Nevertheless, for the sake of completeness, the Board will 
briefly address the remaining two elements.  With respect to 
Hickson element (2), in-service disease or injury, the Board 
has reviewed the service medical records and finds they show 
no symptoms, treatment or diagnosis of shoulder and bilateral 
hip conditions.  Therefore, Hickson element (2) has not been 
satisfied either.



Obviously then, in the absence of any proof of current 
disability, much less of probative evidence of a relevant 
disease or injury in service, there can be no possible nexus 
between the two - since neither exist.  So Hickson element 
(3) also is not satisfied.  Cf. Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

For these reasons and bases, the preponderance of the 
evidence is against the claims for service connection for 
shoulder and bilateral hip disorders - which, in turn, means 
there is no reasonable doubt to resolve in the veteran's 
favor, and these claims must be denied.  See, e.g., Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is granted.

The claim for service connection for a shoulder disorder is 
denied.

The claim for service connection for a bilateral hip disorder 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


